Citation Nr: 0409687	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-13 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
concussion manifested by neurasthenia, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 1941 to 
September 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In December 2002, the Board denied the veteran's claim for an 
increased evaluation for residuals of a concussion manifested by 
neurasthenia.  The veteran appealed that decision to The United 
States Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In November 2003, the Court issued an Order granting the 
joint motion of the parties to remand the appeal to the Board.  
The Board decision was vacated and remanded to the Board for 
readjudication consistent with the motion.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

The veteran seeks an increased evaluation for residuals of a 
concussion manifested by neurasthenia, currently evaluated as 30 
percent disabling.  

There has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the Department of Veterans Affairs 
(VA) with respect to notice and the duty to assist.  38 U.S.C.A. § 
5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A (West 2002).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West 2002).  

Specifically, the VCAA, among other things, modified VA's duties 
to notify and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  First, 
the VCAA imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA must 
inform the claimant of information "that is necessary to 
substantiate the claim" for benefits (codified as amended at 38 
U.S.C.A. § 5103).  Second, 38 U.S.C.A. § 5103A sets out in detail 
the agency's "duty to assist" a claimant in the development of 
claims for VA benefits.  The new § 5103A provides, in part, that 
the Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant's 
claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  

VA must also provide certain notices when in receipt of a complete 
or substantially complete application.  38 U.S.C.A. § 5103(a) 
(West 2002).  The amended "duty to notify" requires VA to notify a 
claimant of which portion of the information and evidence, if any, 
is to be provided by the claimant and which portion, if any, will 
be obtained by the Secretary on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those cases 
where notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is not 
received within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application.  38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 
C.F.R. § 3.159(b) details the procedures by which VA will carry 
out its duty to notify.  

The veteran must have notice of the type of evidence necessary to 
substantiate his claim and the division of responsibilities 
between the veteran and VA in obtaining that evidence.  See 
Quartuccio, supra.  

The record reveals that, as noted by the Court, while the veteran 
was sent a letter by the RO in June 2001 concerning the VCAA, that 
letter addressed the requirements for establishing service 
connection rather than an increased evaluation.  Thus the notice 
requirement of VCAA has not been fullfilled.  

The veteran was last examined for disability evaluation in July 
2001.  The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
claimant.  Where the evidence of record does not reflect the 
current state of the claimant's disability, a VA examination must 
be conducted.  Reexamination will be requested whenever VA 
determines that there is a need to verify either the continued 
existence or the current severity of a disability.  38 C.F.R. § 
3.327(a); Green v. Derwinski, 1 Vet. App. 121 (1991); Lineberger 
v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 
454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 C.F.R. § 
3.326 (2003).  

In view of the foregoing, the case is hereby REMANDED to the RO 
for the following development:


1.  The RO must review the claims folder and ensure that all 
notification and development required by the Veterans Claims 
Assistance Act of 2000 is completed.  In particular, the RO should 
ensure that the new notification requirements and development 
procedures found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) are satisfied to the extent required by law.  In this 
regard, the veteran should receive specific notice as to the type 
of evidence necessary to substantiate his claim for an increased 
evaluation and the division of responsibilities between the 
veteran and VA in obtaining that evidence, including a request 
that the veteran submit any evidence that he has in his possession 
that is pertinent to his claim.  See Quartuccio, supra.  As part 
of the notice required under the new law, the RO should ask the 
veteran to provide information regarding all medical treatment for 
the disability at issue here that has not already been made part 
of the record.  The RO should assist the veteran in obtaining 
evidence by following the procedures set forth in 38 C.F.R. § 
3.159 (2003).  If records sought are not obtained, the RO should 
notify the veteran of the records that were not obtained, explain 
the efforts taken to obtain them, and describe further action to 
be taken.  Once obtained, all records must be permanently 
associated with the claims folder.  

2.  The veteran should be scheduled for a VA mental disorders 
examination to evaluate his service-connected disability.  The 
veteran must be informed of the potential consequences of his 
failure to appear at any scheduled examination, and a copy of this 
notification should be associated with the claims file.  The 
claims file, and a copy of this remand, must be provided to the 
examiner for review.  The examination should include all 
appropriate tests and evaluations.  The examiner should note if 
the veteran has occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in establishing 
and maintaining effective work and social relationships.  The 
complete rationale must be given for any opinion expressed and the 
foundation of all conclusions should be clearly set forth.  

3.  Thereafter, the RO must review the file and ensure that all of 
the directives of this remand have been carried out in full. If 
not, corrective action must be taken. 38 C.F.R. § 4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that the new notification 
requirements and development procedures contained in sections 3 
and 4 of the Act are fully complied with and satisfied.  

5.  Then the RO should readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate period 
of time should be allowed for response.


Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no conclusion as to the ultimate disposition 
rendered in this case. No action is required of the veteran unless 
notified.



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




